                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION AT DAYTON

    RICARDO VERNAIR DODSON,                         :   Case No. 2:18-cv-908
                                                    :
           Plaintiff,
                                                    :
                                                        District Judge George C. Smith
    vs.                                             :   Magistrate Judge Sharon L. Ovington
    GARY C. MOHR, et al.,                           :
                                                    :
           Defendants.                              :



                            REPORT AND RECOMMENDATIONS 1


I.        Introduction

          Plaintiff Ricardo Vernair Dodson is an inmate at the Richland Correctional

Institution in Mansfield, Ohio. He explains in his Complaint, brought under 42 U.S.C.

§1983, that he was convicted of kidnapping and rape in 1991 and sentenced to serve 56 to

130 years in prison. The Ohio Parole Board has declined to release him on parole on

seven separate occasions. Generally speaking, Dodson’s Complaint challenges the

constitutional validity of the decisions denying him parole.

          The Court has previously dismissed many—but not all—of Dodson’s claims. He

asserts two remaining groups of claims: “(1) First Amendment retaliation claims against

Defendants Alicia Handwerk, Ron Nelson, Jr., Tracy Reveal, Shirley A. Smith, and Ellen




1
    Attached is a NOTICE to the parties regarding objections to this Report and Recommendations.
Venters; and (2) Fourteenth Amendments claims based on false reports when Dodson

parole was denied.” (Doc. #7, PageID #169).

       Defendants seek dismissal of Dodson’s First Amendment retaliation claims under

Fed. R. Civ. P. 12(b)(6) as barred by res judicata and for lack of validity. Defendants

also seek Rule 12(b)(6) dismissal of Dodson’s Fourteenth Amendment claims.

       Dodson opposes dismissal of his remaining claims under Rule 12(b)(6). He also

argues that Defendants’ Motion constitutes an improper pleading and asks the Court to

strike, deny, or ignore it. (Doc. #24). Further, he asks the Court to reconsider the

previous denial of his Motion to Amend Complaint and allow him to file a second

Motion for Leave to Amend Complaint. (Doc. #27).

II.    Dodson’s Complaint

       The Court previously reviewed Dodson’s Complaint and detailed his allegations

and claims. Rather than repeating that review in full, it is incorporated herein by

reference. (Doc. #s 6, 7). Still, some highlights will provide context for the parties’

present Rule 12(b)(6) dispute.

       In September 2017, Dodson obtained a copy of his parole file in connection with a

previous case he had filed in the Northern District of Ohio—Dodson v. Berenson, No.

1:17cv327 (N.D. Ohio). 2 He alleges in the present case that when he reviewed his parole

file, he realized it contained false information and that the Parole Board has relied on the


2
 Dodson attached documents to his Complaint that are apparently in his parole file. See Doc. #1, PageID
#s 32-106. It is unclear whether he has submitted some or all of the documents in his parole file.
Regardless, the present review of his factual allegations focuses on those he raises in the body of his
Complaint.
                                                   2
false information to find him ineligible for parole. He also asserts that the reasons the

Parole Board provided for denying parole are different from the reasons indicated in

documents in his parole file. (Doc. #5, PageID #136, ¶45).

       The falsehoods in Dodson’s parole file, according to Dodson, relate to his

expulsion from, and failure to complete, the Comprehensive Sex Offender Treatment

Program (CSOP). He asserts that in his previous case—Dodson v. Berenson, 1:17cv327

(N.D. Ohio 2017)—U.S. District Judge James S. Gwin concluded, “Jennifer Whitten and

David Berenson lied about the grounds used to support termination from the CSOP and

they prevented Plaintiff from reporting staff misconduct.” (Doc. #5, PageID #138).

       Dodson did not advance claims against the Parole Board in his previous case. He

did, however, challenge his dismissal from the CSOP. He claimed that Whitten and

Berenson had “removed him from the CSOP without due process and in retaliation for

reporting Ms. L’s inappropriate behavior.” Dodson v. Berenson, No. 18-3092, 2018 WL

7135183, at *1 (6th Cir. 2018). The U.S. Court of Appeals for the Sixth Circuit

described his supporting allegations:

       In November 2016, Dodson claimed that, while he was working his
       assigned food service job, a prison staff member identified as “Ms. L”
       began “sharing personal history and information relating to her being raped
       and sexually abused.” Ms. L purportedly told Dodson that she knew that he
       was a convicted rapist because she had looked him up on the internet.
       Dodson purportedly “stopped the staff member, told her that he felt very
       uncomfortable with the conversation, and walked away.”

       Dodson later spoke about this encounter during a CSOP group session, at
       which time Jennifer Whitten, the CSOP administrator, allegedly “became
       very hostile and angry with [him].” Dodson alleged that Whitten ordered
       him to leave the room and ultimately informed him that “he was being
       removed from group” pending an investigation because she suspected that
                                            3
       he had violated the female worker’s confidentiality. He also alleged that
       Whitten had him fired from his food service job. Dodson further claimed
       that David Berenson, the director of [CSOP], later informed him that he
       was being terminated from the CSOP because he had taken advantage of a
       vulnerable female worker and had manipulated her into sharing her
       personal information.

Id. Ultimately in Dodson’s previous case, the Sixth Circuit concluded that his retaliation

claims against Whitten and Berenson failed because his allegations, when taken as true,

showed he “was not engaged in protected conduct.” Id. at *3. This conclusion is

significant for present purposes and will be revisited below. See infra, §IV.

       The Sixth Circuit also rejected Dodson’s parole-interference claim, explaining:

        Although Dodson argues that his removal from the CSOP interfered with
       his eligibility for parole, we have previously rejected the notion that Ohio
       inmates have a liberty interest in being paroled. Jergens v. Ohio Dep’t of
       Rehab. & Corr. Adult Parole Auth., 492 Fed. App’x 567, 570 (6th Cir.
       2012)). Because Dodson has no substantive liberty interest in parole, his
       allegations that the defendants interfered with his ability to obtain parole do
       not state a due-process claim.

Dodson, 2018 WL 7135183, at *3.

       In the present case, Dodson again challenges the decisions denying him parole.

He alleges that when he attended his July 2018 parole hearing, he was questioned about

his expulsion from the CSOP, particularly about the fact that he told others in the

program (inmates) that an institutional staff member told him she was a sexual-assault

victim. According to Dodson, Defendant Smith—a Parole Board member—angrily

asked him, “‘you told a group of sex offenders that a staff member had been a victim of

rape?’” Id. Dodson says he responded, “That is not what happened. The staff member

lied about being a sexual assault victim.” Id. Other Parole Board members, Defendants

                                              4
Handwerk and Venters, appeared “quite agitated” and further questioned Dodson about

this. Dodson emphasized that the staff member had lied to him because she had not been

sexually assaulted. Id.

       Dodson describes his constitutionally protected activities to include “[l]odging a

verbal complaint against the staff for harassment and reporting misconduct.” (Doc. #5,

¶120(1)). He further claims that Defendants retaliated against him because he had been

terminated from, and failed to compete, the Comprehensive Sex Offender Treatment

Program. Id.

       Dodson identifies three retaliatory acts:

       1.      Defendants refused to refer him for a second time to the
               Comprehensive Sex Offender Treatment Program, knowing
               that he could not take or complete the Program without a referral.

       2.      Defendants refused to make this second referral while
               simultaneously requiring completion of this Program as
               prerequisite for parole eligibility.

       3.      Defendants denied him paroled based on false reports about
               information related to his expulsion from the CSOP.

(Doc. #5, PageID #147).

       Dodson asserts that Defendants’ wrongful acts have denied him a meaningful

statutory-parole-eligibility hearing for 19 years, with no end in sight.

III.   Rule 12(b)(6) and §1983

       Under Rule 12(b)(6), the Court accepts Dodson’s allegations as true and liberally

construes his Complaint in his favor. See Williams v. Curtin, 631 F.3d 380, 383 (6th Cir.
                                           5
2011). To survive Defendants’ Rule 12(b)(6) motion, his Complaint “must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 555 (2007)). “The facts cannot make it merely possible that the

defendant is liable; they must make it plausible. Bare assertions of legal liability absent

some corresponding facts are insufficient to state a claim.” Agema v. City of Allegan, 826

F.3d 326, 331 (6th Cir. 2016) (citing Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).

       “A claim has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Id, 556 U.S. at 678.

       To state a plausible §1983 claim Dodson must allege facts sufficient to reveal that

a person acting under the color of state law deprived him of a right the Constitution

guarantees. See Marie v. American Red Cross, 771 F.3d 344, 362 (6th Cir. 2014); see

also Agema v. City of Allegan, 826 F.3d 326, 331 (6th Cir. 2016).

IV.    Dodson’s Retaliation Claims

       Retaliation against an inmate because he or she engaged in constitutionally

protected activity “is itself a violation of the Constitution.” Thaddeus-X v. Blatter, 175

F.3d 378, 394 (6th Cir. 1999). To raise a plausible First Amendment retaliation claim,

Dodson must allege facts that when taken as true and liberally construed in his favor

suffice to show (1) he engaged in protected conduct; (2) he suffered an adverse action;

and (3) the adverse action was motivated at least in part by his constitutionally protected

                                                6
conduct. Id. (citations omitted).

       Defendants contend that Dodson’s claim of retaliation in violation of the First

Amendment fails as a matter of law under the doctrines of res judicata and collateral

estoppel.

       “[R]es judicata has four elements: (1) a final decision on the merits by a court of

competent jurisdiction; (2) a subsequent action between the same parties or their

privies; (3) an issue in the subsequent action which was litigated or which should have

been litigated in the prior action; and (4) an identity of the causes of action.” Kane v.

Magna Mixer Co., 71 F.3d 555, 560 (6th Cir. 1995) (citing Sanders Confectionery

Prods., Inc. v. Heller Fin., Inc., 973 F.2d 474, 480 (6th Cir. 1992)). Defendants’ reliance

on res judicata fails on the third element. Dodson’s present case concerns the alleged

retaliation in the denial of his parole in July 2018. His previous case concerned CSOP-

related events that occurred in or before 2017, in other words, before the parole board

denied his parole in July 2018. He could not have raised in his earlier case—which the

District Court dismissed in November 2017—his present claim that Defendants retaliated

against him in violation of his constitutional rights when it denied him parole in July

2018. Defendants’ reliance on res judicata therefore lacks merit. See Kane, 71 F.3d at

560 (res judicata inapplicable because “the Kanes could not have asserted a claim that

they did not have at the time.” (citation omitted)).

       Defendants fare better with collateral estoppel. “Collateral estoppel…, bars

relitigation of issues actually litigated and determined in an earlier action and necessary


                                              7
to the judgment.” Id. at 561 (citing Sanders Confectionery Prods., 973 F.2d at

480; United States v. Berman, 884 F.2d 916, 922 (6th Cir. 1989)). In his previous case,

Dodson litigated the issue of whether he engaged in protected conduct by reporting the

same alleged staff misconduct he describes in the present case (lying about being a

sexual-assault victim). See Doc. #24, PageID #290. He lost this issue on the merits

when the Sixth Circuit found his report of staff misconduct did not constitute protected

conduct. Supra, §II (quoting Dodson v. Berenson, 2018 WL 7135183, at *3). The Sixth

Circuit explained:

       The defendants terminated Dodson from the CSOP after Dodson publicly
       informed the group, which included nine other sex offenders with a
       medium high or high risk of reoffending…, that a female food service
       employee was a sexual assault victim. The district court aptly noted that
       Dodson “did not report employee misconduct through any traditional
       channel provided by the prison administration.” And Dodson himself
       admitted that he “may have used the wrong avenue” to “report” Ms. L’s
       alleged statements. In light of these circumstances, it is clear that Dodson
       was not engaged in protected conduct. See, e.g., Lockett v. Suardini, 526
       F.3d 866, 874 (6th Cir. 2008). The fact that Dodson may have been well-
       intentioned or that Ms. L may have later recanted her statement about being
       a sexual assault survivor is immaterial. Because Dodson’s inappropriate
       statements did not constitute protected conduct, he “cannot proceed beyond
       step one” of the three-step retaliation analysis. Id. (quotation omitted).
       Hence, the district court properly dismissed Dodson’s First Amendment
       retaliation claim.

Id. The lack of constitutionally protected conducted was the sole ground upon which his

retaliation claim was dismissed. See id. It was therefore necessary—indeed essential—to

the judgment against him. And as a result, collateral estoppel precludes him from

relitigating the issue in the present case.

       This means that Dodson is stuck with the conclusion that he did not engage in

                                              8
constitutionally protected conduct when he reported during his CSOP treatment that a

staff member had lied to him about being a victim of sexual assault. It does not matter

that he presently shades this allegation a bit differently—he now asserts that he engaged

in protected conduct by lodging a verbal complaint during his parole hearing against staff

members for harassment and employee misconduct. (Doc. #5, PageID #147). The new

target of his report—the Parole Board—does not alter the previous conclusion that his

report about a staff member lying did not constitute protected activity. And, this

conclusion adheres in the present case for the same reason his report of staff misconduct

failed in his previous case: He did not properly report it “‘through any traditional

channel provided by prison administration.’” Dodson, 2018 WL 7135183, *3 (quoting

Dodson, 2017 WL 4182277, at *3 (N.D. Ohio, 2017) (Gwin, D.J.).

       Dodson, moreover, appears not to grasp that his report about a staff member lying

to him about being a victim of sexual assault “is immaterial.” Dodson, 2018 WL

7135183, *3 (“The fact that Dodson may have been well-intentioned or that Ms. L may

have later recanted her statement about being a sexual assault survivor is immaterial.”).

Assuming the staff member had actually lied to him in the manner he alleges, it was his

misconduct in reporting it during a CSOP session that led to his expulsion from the

CSOP. Judge Gwin described his misconduct:

       Defendants state that they terminated Dodson from the CSOP because they
       viewed Dodson’s story as inappropriate for a CSOP group session, and
       because Dodson was unrepentant about his actions. Defendants found
       Dodson’s lack of remorse especially concerning because of the similarity
       between his story about the food service worker and the background of
       Dodson’s rape conviction. Finally, they did not believe that Dodson was
       performing well in the CSOP even before this event.
                                            9
Dodson, 2017 WL 5901024, at *5 (footnotes omitted). Dodson’s evidence did not rebut

Defendants’ explanations. Id. Why does this matter now? Because Dodson again relies

on the staff member’s purported lie—this time to support his theory that the Parole Board

retaliated against him. But, assuming the staff member had actually lied, the lie is as

immaterial now as it was to his former claim in his earlier case that he was

unconstitutionally expelled from the CSOP. His report about the lie was, and remains,

conduct not protected by the Constitution even if the staff member had actually lied. See

Dodson, 2018 WL 7135183, *3 (“it is clear that Dodson was not engaged in protected

conduct.” (citing Lockett v. Sullivan, 526 F.3d 866, 874 (6th Cir. 2008)).

       Accordingly, a Rule 12(b)(6) dismissal of Dodson’s First Amendment retaliation

claims is warranted.

V.     Respondeat Superior

       Defendants contend that respondeat superior provides no basis for §1983 liability

against Defendants Gary Mohr, Director of the Ohio Department of Rehabilitations and

Corrections, and Trayce Thalheimer, Chairperson of the Ohio Adult Parole Authority.

This is correct.

       Dodson’s Complaint contains no factual allegation indicating that Defendant Mohr

was involved in the Parole Board’s decisions to deny him parole in or before July 2018.

At most his position as Director of the Ohio Department of Rehabilitation and

Corrections provided him with an attenuated, if any, role in the allegations Dodson raises.

“[T]he law requires more than an attenuated connection between the injury and the

                                            10
supervisor’s alleged wrongful conduct.” Peatross v. City of Memphis, 818 F.3d 233, 241

(6th Cir. 2016). “[G]overnment officials may not be held liable for the unconstitutional

conduct of their subordinates under the theory of respondeat superior.” Id. (quoting

Iqbal, 556 U.S. at 676). Dodson’s §1983 claims against Defendant Mohr therefore fail as

a matter of law. Dodson also may not bring §1983 claims based on respondeat superior

against Defendant Thalheimer due to her status as the Chair of the Ohio Adult Parole

Authority. See id.

       Dodson argues that he brings Fourteenth Amendment claims against Defendant

Thalheimer because she was a member of the Parole Boards that denied him parole in

2012 and 2015. Assuming she held these positions and actively participated in

proceedings that denied Dodson parole in 2012 and 2015, his claims related to those

parole proceedings fail for pragmatic reasons to be explained below. See infra, §VII.

VI.    Dodson’s Fourteenth Amendment Claims

       Dodson claims that Defendants violated his rights under the Fourteenth

Amendment by intentionally fabricating false information and reports, placing these

fabrications into his parole file, and denying him parole based on facts they knew were

false. Id. at 141.

       Defendants contend that Dodson is not entitled to a new parole hearing every time

he alleges an inaccuracy in his parole file. They point out that the Parole Board is not

required to “‘credit every unsupported allegation by a prisoner that the information [in his

parole file] is inaccurate.’” (Doc. #22, PageID #273 (quoting State ex rel. Keith v. Ohio


                                            11
Adult Parole Auth., 141 Ohio St.3d 375, ¶27 (2014)). They further maintain that (1)

Dodson has not alleged his parole file contains any substantive errors; (2) he admitted

certain facts showing he was denied parole for legitimate reasons, particularly the facts

establishing his crimes; (3) he has already confronted the Parole Board with his claim of

false information in his parole file; and (4) any so-called “false” information in his parole

file did not infect the decisions to deny him parole. (Doc. #22, PageID #s 273-74).

       Before delving into the law, some clarification of Dodson’s allegations is

warranted because this section of Defendants’ Memorandum contains inaccurate citations

to Dodson’s Complaint. See Doc. #22, PageID #s 273-74 (citing, and partially quoting,

Doc. #5, PageID #s 140-42, 134-35). Dodson alleges that when he received a copy of his

parole file in 2017 in his previous case, Dodson, No. 1:17cv327 (N.D. Ohio), he

discovered it contained the following false information:

          • He kidnapped and raped a mentally handicapped female victim.
          • He caused the victim to become pregnant as a result of the rape and caused
            the victim to place the child up for adoption.
          • He committed a domestic violence offense.
          • He informed a group of sex offenders during treatment class that a female
            staff member was a rape victim.
          • The community’s objection to his release in the past, noted in his 2018
            parole decision.

(Doc. #5, PageID #141-42, ¶ 86a-e).

       Dodson asserts that he “has not been charged, indicted, or convicted pursuant to

Ohio Revised Code Section 2907.02(A)(1)(c) or 2907.02(D) for rap[]ing or kidnapping a

mentally handicapped female victim.” (Doc. #5, PageID #142, 871). Defendants have

not directly addressed this assertion. Dodson alleges that he “did not cause the victim to

                                             12
become pregnant as result of the rape…,” and that this was established in a paternity

case by DNA testing. Id. at ¶88. Defendants have not directly addressed these

allegations. Dodson maintains, “he has never been convicted of a crime of violence

under Ohio Rev. Code §2919.25. In fact, the domestic [violence] charge was dismissed

by the Court.” Id. at ¶89. Defendants have not directly addressed these assertions. And,

Dodson alleges that his parole file contains no information regarding a community

objection to his release on parole. Id. at ¶90(a). Defendants have not directly addressed

this allegation.

       A prisoner has no federal constitutional right to parole. See Greenholtz v. Inmates

of Neb. Penal and Corr. Complex, 442 U.S. 1, 7 (1979) (“[t]here is no constitutional or

inherent right of a convicted person to be conditionally released before the expiration of a

valid sentence.”). “‘[T]he [S]tate of Ohio has not created a liberty interest in parole

eligibility, as it has a completely discretionary parole system.’” Jergens v. Ohio Dep’t of

Rehab.& Corr. Adult Parole Auth., 492 F. App’x 567, 570 (6th Cir. 2012) (quoting

Michael v. Ghee, 498 F.3d 372, 378 (6th Cir. 2007)). But, Ohio law “create[s] a minimal

due-process expectation that the information [in an inmate’s parole file] will actually and

accurately pertain to the prisoner whose parole is being considered.” State ex rel. Keith v.

Ohio Adult Parole Auth., 141 Ohio St.3d 375 (2014); see Jergens, 492 F. App’x at 570.

Thus, “even though Ohio prisoners have no liberty interest in parole itself, they do

possess a liberty interest in being free from ‘parole decisions ... made in reliance on

information that the Parole Board [knew was] inaccurate or ha[d] reason to know [was]


                                             13
inaccurate.’” Jackson v. Hudson, No. 2:18-cv-1319, 2019 WL 3521745, *3 (S.D. Ohio

Aug. 2, 2019) (Watson, D.J.) (quoting Kinney, 2015 WL 1197812, at *4).

       Defendants’ contention that Dodson is not entitled to a new parole hearing every

time he alleges an inaccuracy in his parole file is correct. See Keith, 153 Ohio St.3d at

570 (“[T]his court in Keith I did not hold that a writ of mandamus will issue every time

an inmate identifies a factual error in his parole record.”). In certain circumstances,

however, an Ohio inmate is entitled to an investigation by the Ohio Adult Parole

Authority (OAPA) of alleged falsities in his or her parole file and a correction of these

falsities. Keith v. Ohio Adult Parole Auth., 141 Ohio St.3d 375 (2014) says as much:

       The OAPA has and retains wide-ranging discretion in parole matters. A
       prisoner lacks any constitutional or statutory right to parole. However,
       having established a parole system, and having put in place statutory and
       regulatory language requiring the OAPA to consider relevant information
       regarding a prisoner it is considering for parole, the state has created a
       minimal due-process expectation that the information will actually and
       accurately pertain to the prisoner whose parole is being considered.
       Therefore, where a credible allegation of substantive inaccuracies in a
       prisoner’s record is made, the OAPA is obligated to correct those errors
       before considering the inmate for parole. We therefore reverse and grant a
       writ [of mandamus] ordering appellees to investigate Keith’s allegations
       and correct any substantive errors in the record used to consider him for
       parole.

141 Ohio St.3d at 381 (emphasis added).

       In Defendants’ quest to gain dismissal of Dodson’s Fourteenth Amendment

claims, they have not presented their take on the required analysis of Dodson’s

allegations of false information in his parole file. As appreciated above, Defendants cite

to, and sometimes quote from, Dodson’s Complaint, but they do not provide accurate


                                             14
citations. See Doc. #22, PageID #273-74. This aside, Defendants emphasize that

Dodson has been denied parole “because of his multiple victims—two different women

in roughly a two month period—and the horrific nature of his crimes—Plaintiff

kidnapped his first victim for approximately 12 hours and raped her repeatedly; she only

escaped because the other rapist feared Plaintiff would actually kill her and helped her

escape.” Id. at 274.

       By focusing on Dodson’s terrible crimes, Defendants appear to say that as long as

an inmate’s crimes were terrible—as Dodson’s surely were—parole will be legitimately

denied despite the presence of incorrect information in the inmate’s parole file.

Defendants cite no case directly supporting this approach. The only case Defendants rely

on—Keith, 141 Ohio St.3d 375—does not support Defendants’ terrible-crimes approach.

Keith instead asks whether the inmate has presented “a credible allegation of substantive

inaccuracies ….” Id. at 381. If substantive inaccuracies exist, the Parole Board (or

OAPA) “is obligated to correct those errors before considering the inmate for parole.” Id.

       Additionally, Keith does not require definitive proof that there is substantively

incorrect information in an inmate’s parole file. This is seen in Keith’s finding, “Keith

has made a showing that there may be substantive errors in his records that may influence

the OAPA’s consideration of his parole.” 3 Id. at 381 (emphasis added).




3
  “May expresses likelihood >we may go to the party<….” Garner’s Modern English Usage, p. 584
(Fourth Ed. 2016) (discussing “may” vs. “might”) (italics in original).
                                               15
       Unfortunately, Defendants’ Memorandum does not address whether Dodson’s

Complaint may contain “credible allegations of substantive inaccuracies.” Id. They

instead take a short road, driving the fact that he committed horrible crimes to their

certain destination—legitimate reasons for not releasing him on parole. But if Dodson’s

parole file contains credible and substantively inaccurate facts—i.e., facts “showing that

there may be substantive errors in his record that may influence the [Parole Board’s]

consideration of his parole,” Keith, 141 Ohio St.3d at 381—then he would be entitled to a

correction of his record and consideration of his corrected record during a parole hearing.

       This is not to say that every alleged incorrect fact Dodson finds in his parole file

warrants correction or a new parole hearing. Again, it is only the “credible and

substantively inaccurate facts…,” id., that matter. Defendants’ Rule 12(b)(6) Motion

does not squarely address, with accurate citations to the record, whether any of Dodson’s

alleged factual inaccuracies constitutes a credible and substantively inaccurate fact.

       In sum, Defendants’ Motion falls short of supporting their proposition that

Plaintiff’s Fourteenth Amendment claims fails on the merits. This does not conclusively

establish that Dodson’s Fourteenth Amendment claims have merit. It simply means that

Defendants’ present Rule 12(b)(6) Motion lacks merit as to Dodson’s Fourteenth

Amendment claims.

VII.   Final Matters

       There remain several remaining aspects of Defendants’ Motion to address. First,

Defendants argue that Dodson incorrectly reads Judge Gwin’s ruling in his prior case.

This appears in Dodson’s Complaint, according to Defendants, in his insistence “that
                                         16
Jennifer Whitten and David Berenson lied about the ground used to support termination

of Plaintiff from the ‘CSOP’ and they prevented Plaintiff from reporting staff

misconduct.” (Doc. #5, PageID #138, ¶55). Defendants are correct. Judge Gwin did not

hold that Whitten and Berenson ever actually lied about Dodson’s CSOP activities.

Judge Gwin’s only reference to lying was his observation that Dodson had “provided

evidence…, that they lied about one of the reasons underlying why they terminated him

from the CSOP.” 2017 WL 5901024, *6. Dodson reads too much into this passage.

Saying there was evidence of lying, as Judge Gwin did, is a far cry from holding that

lying actually occurred. In other words, Judge Gwin did not ultimately conclude that

Whitten and Berenson had lied; he only recognized that Dodson had provided evidence

of lying. See id.

       Second, Defendants contend that Plaintiff fails to show he has standing to raise

any remaining claims against Defendant Chrystal Alexander. It is unnecessary to

characterize this as a standing issue. Dodson’s Complaint simply fails to raise any

remaining allegations against Alexander. His sole claim against her was dismissed at the

outset of this case. (Doc.#7, PageID #169; Doc. #6, PageID #165). She should therefore

be dismissed as a Defendant in this case.

       Third, Dodson contends that Defendants’ Motion to Dismiss is an improper

pleading and should be stricken because Defendants waived their present challenges to

his Complaint by not objecting to the Report and Recommendations at the initial-review

stage. This contention lacks merit. The Federal Rules of Civil Procedure permit

Defendants to bring their Rule 12(b)(6) Motion before their Answer was due. See Fed. R.
                                          17
Civ. P. 12(b)(6). The Court, moreover, did not find on initial review that Plaintiff’s

remaining constitutional claims would survive a Rule 12(b)(6) Motion. The Court

instead merely permitted Dodson’s claims to “proceed at this time.” (Doc. #6, PageID #s

162, 164; Doc. #7, PageID #169). Consequently, Defendants’ lack of objection to this

did not constitute a waiver or foreclose them from moving to dismiss Dodson’s

remaining claims under Rule 12(b)(6).

       Lastly, Dodson challenges all seven of the Parole Board’s decision to deny him

release on parole because his parole file contained incorrect information. There is,

however, no doubt that Dodson’s parole file grew over time. There is no practical

method of separating out what information was in his parole file before his most recent

parole hearing in July 2018. And there is also no practical method of granting him relief

stemming from a Fourteenth-Amendment violation that might have occurred during his

pre-July 2018 parole denials. The clock cannot be turned back to those parole denials to

provide him with relief connected to a Fourteenth Amendment violation that might,

might not, have occurred then. For example, the Court has no practical way to grant

Dodson a new parole hearing in 2000 or at any other time before July 2018.

       At best for Dodson, the issue he presents is whether a Fourteenth Amendment

violation occurred in connection with his July 2018 parole proceedings. If he ultimately

establishes this claim, his remedy would be the correction of his current parole record

followed by a new parole hearing. See, e.g., Keith, 141 Ohio St.3d at 381. For these

reasons, dismissal of Dodson’s Fourteenth Amendment claims concerning the Parole

Board’s pre-July 2018 decisions to deny him parole is warranted. The case should
                                          18
proceed only on Dodson’s Fourteenth Amendment claim in connection with his July

2018 parole file and hearing.


                   IT IS THEREFORE RECOMMENDED THAT:

      1.     Defendant’s Motion to Dismiss (Doc. #22) be GRANTED in part, and
             Plaintiff’s First-Amendment retaliation claim against Defendants Alice
             Handwerk, Ron Nelson, Jr., Tracy, L. Reveal, Shirley A. Smith, and Ellen
             Venters be DISMISSED; Plaintiff’s claims against Defendant Mohr be
             DISMISSED; and Defendant Chrystal Alexander be DISMISSED as a
             party in this case;

      2.     Defendant’s Motion to Dismiss (Doc. #22) be GRANTED, in part, and
             Plaintiff’s Fourteenth-Amendment claims concerning the decisions denying
             him release on parole before July 2018 be DISMISSED;

      3.     Defendant’s Motion to Dismiss (Doc. #22) be DENIED as to Plaintiff’s
             Fourteenth-Amendment claim concerning his parole record and the July
             2018 decision denying him release on parole;

      4.     Plaintiff’s Motion to Strike, Deny, or Ignore Defendants’ Motion to
             Dismiss (Doc. #24) be DENIED;

      5.     Defendants be ORDERED to respond to Plaintiff’s Request for
             Reconsideration and Permission for Leave to File an Amended Complaint
             (Doc. #27); and

      6.     Plaintiff’s Request for a Report and Recommendation (Doc. #28) be
             DENIED as moot.


December 9, 2019                               s/Sharon L. Ovington
                                               Sharon L. Ovington
                                               United States Magistrate Judge




                                          19
                        NOTICE REGARDING OBJECTIONS

       Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written
objections to the proposed findings and recommendations within FOURTEEN days after
being served with this Report and Recommendations. Such objections shall specify the
portions of the Report objected to and shall be accompanied by a memorandum of law in
support of the objections. If the Report and Recommendation is based in whole or in part
upon matters occurring of record at an oral hearing, the objecting party shall promptly
arrange for the transcription of the record, or such portions of it as all parties may agree
upon or the Magistrate Judge deems sufficient, unless the assigned District Judge
otherwise directs. A party may respond to another party’s objections within
FOURTEEN days after being served with a copy thereof.

       Failure to make objections in accordance with this procedure may forfeit rights on
appeal. See Thomas v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947,
949-50 (6th Cir. 1981).




                                            20
